Citation Nr: 0103342	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  93-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of establishing eligibility for 
Department of Veterans Affairs (VA) benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army of the 
Armed Forces of the United States in a "beleaguered" status 
from December 1941 to April 1942 and in a "no casualty" 
status from April 1942 to May 1943.  This matter came before 
the Board of Veterans' Appeals (hereinafter "the Board") on 
appeal from a March 1993 rating decision of the Manila, 
Philippines Regional Office (hereinafter "the RO") which 
declined to reopen the appellant's claim for entitlement to 
service connection for the cause of the veteran's death for 
lack of new and material evidence.  

In an October 1995 decision, the Board granted the 
appellant's application to reopen her claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board remanded the appeal to the RO in order for the 
appellant's claim to be reviewed with consideration of the 
entire evidentiary record and all applicable regulations, to 
include the provisions of 38 C.F.R. § 3.9(b) (1994).  In a 
January 1999 administrative decision, the RO, in pertinent 
part, determined that the appellant could not be recognized 
as the veteran's surviving spouse for the purpose of 
establishing eligibility for VA benefits.  In August 1999, 
the Board again remanded this appeal to the RO to notify the 
appellant that she may submit additional evidence and 
argument in support of her claim for entitlement to 
recognition as the surviving spouse of the veteran for the 
purposes of establishing VA benefits and to provide the 
appellant with a supplemental statement of the case with all 
pertinent laws and regulations as to such claim.  The 
appellant has been represented throughout this appeal by the 
American Legion.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran and appellant were married in July 1939.  

3.  The veteran died in May 1943.  

4.  The appellant remarried R. R. in January 1956.  The 
appellant has not provided satisfactory evidence establishing 
the fact of the continued and unexplained absence of R. R. 
for 7 years or more and that a diligent search has disclosed 
no evidence of his existence.  

5.  The appellant reports that she lived with A. N. as 
husband and wife continuously since 1958.  A. N. died in 
August 1990.  

6.  Appellant does not presently meet the necessary 
eligibility criteria to be recognized as the surviving spouse 
of the veteran.  


CONCLUSIONS OF LAW

1.  Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to VA benefits is not 
established.  38 U.S.C.A. §§ 101(3), 1311, 5107 (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50, 3.55, 3.211, 3.212 (2000).  

2.  The claim for entitlement to service connection for the 
cause of the veteran's death lacks legal merit.  38 U.S.C.A. 
§§ 1310, 1316, 5107, 7104 (West 1991); 38 C.F.R. 3.312 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  The Board notes 
that pursuant to the August 1999 remand instructions, the 
appellant was notified in November 1999, that she should 
submit additional evidence or argument in support of her 
claim for entitlement to recognition as the surviving spouse 
of the veteran for the purpose of establishing eligibility 
for VA benefits.  The appellant was specifically notified 
that she should submit a copy of a court decree declaring her 
second husband presumably dead due to a long and unexplained 
absence.  The appellant did not respond.  The Board notes 
that the United States Court of Veterans Appeals (hereinafter 
"the Court") has held that the VA's duty to assist the 
appellant in the proper development of her claim is "not 
always a one-way street" and that the appellant must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991) and Olson v. Principi, 3 Vet.App. 480, 483 (1993).  
The Board observes that the appellant has declined the 
opportunity to submit additional evidence as to the status of 
her second husband.  The Board is of the view that an 
additional remand for the purposes of scheduling another 
field examination would not be necessary, given the current 
evidentiary circumstances.  Accordingly, the Board concludes 
that remanding the claim for additional development under the 
new statute is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The Board observes that the term "surviving spouse" means a 
person of the opposite sex who was the spouse of a veteran at 
the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse) and who has not 
remarried or (in cases not involving remarriage) has not 
since the death of the veteran, and after September 19, 1962, 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 3.50 (2000).  A 
"marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage.  
38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. § 3.1(j) (2000).  

Additionally, the remarriage of the surviving spouse of a 
veteran shall not bar the furnishing of dependency and 
indemnity compensation to such person as the surviving spouse 
of the veteran if the remarriage is terminated by death, 
divorce, or annulment unless the Secretary determines that 
the divorce or annulment was secured through fraud or 
collusion.  38 U.S.C.A. § 1311(e)(1) (West 1991).  If the 
surviving spouse of a veteran ceases living with another 
person and holding himself or herself out openly to the 
public as that person's spouse, the bar to granting that 
person dependency and indemnity compensation as the surviving 
spouse of the veteran shall not apply.  38 U.S.C.A 
§ 1311(e)(2) (West 1991).  

Further, on or after January 1, 1971, the fact that a 
surviving spouse has lived with another person and has held 
himself or herself out openly to the public as the spouse of 
such other person shall not bar the furnishing of benefits to 
him or her after he or she terminates the relationship, if 
the relationship is terminated prior to November 1, 1990.  38 
C.F.R. § 3.55(a)(4) (2000).  On or after October 1, 1998, the 
fact that a surviving spouse has lived with another person 
and has held himself or herself out openly to the public as 
the spouse of such other person will not bar the furnishing 
of dependency and indemnity compensation to the surviving 
spouse if he or she ceases living with such other person and 
holding himself or herself out openly to the public as such 
other person's spouse.  38 C.F.R. § 3.55(a)(5) (2000).  

The Board also notes that:

Death should be established by one of the 
following types of evidence:
	(a)(1) A copy of the public record 
of the State or community where the death 
occurred.  
	(2) A copy of a coroner's report of 
death or a verdict of a coroner's jury of 
the State or community where the death 
occurred, provided such report or verdict 
properly identified the deceased.  . . . 
	(d) Where death occurs abroad:
	(1) A United States consular report 
of death bearing the signature and seal 
of the United States consul; or
(2) A copy of the public record of 
death authenticated by the United States 
consul or other agency of the State 
Department; or
	(3) An official report of death from 
the head of the department concerned, 
where the deceased person was, at the 
time of death, a civilian employee of 
such department.  
	(e) If the foregoing evidence cannot 
be furnished, the reason must be stated.  
The fact of death may then be established 
by affidavits of persons who have 
personal knowledge of the fact of death, 
have viewed the body of the deceased, 
know it to be the body of the person 
whose death is being established, setting 
forth all the facts and circumstances 
concerning the death, place, date, time 
and cause thereof.  
	(f) If proof of death, as defined in 
paragraphs (a) through (e) cannot be 
furnished, a finding of fact of death, 
where death is otherwise shown by 
competent evidence, may be made by an 
official authorized to approve such 
findings.  Where it is indicated that the 
veteran died under circumstances which 
precluded recovery or identification of 
the body, the fact of death should be 
established by the best evidence, which 
from the nature of the case must be 
supposed to exist.  38 C.F.R. § 3.211 
(1998).  

Additionally, it is provided that if satisfactory evidence is 
produced establishing the fact of the continued and 
unexplained absence of any individual from his home and 
family for a period of 7 years or more and that a diligent 
search disclosed no evidence of his or her existence after 
the date of disappearance, and if evidence as provided in 
3.211 cannot be furnished, the death of such individual as of 
the expiration of such period may be considered as 
sufficiently proved.  38 C.F.R. § 3.212(a) (1998).  

The appellant claims entitlement to death pension benefits on 
the basis that she is the surviving spouse of the veteran, 
who died in May 1943.  Subsequent, to the veteran's death, 
the appellant remarried R. R. and she contends, essentially, 
that he should be considered deceased.  The appellant also 
lived with A. N. and held herself out openly to the public as 
his spouse.  A. N. is also deceased.  

A May 1945 report from the Commonwealth of the Philippines 
Office of the Local Civil Registrar indicated that the 
appellant married the veteran on July [redacted], 1939.  Another May 
1945 report from such office indicated that the veteran died 
on May [redacted], 1943.  

A March 1956 report from the Republic of the Philippines 
Office of the Treasurer & Local Civil Registrar indicated 
that the appellant married R. R. on January 4, 1956.  It was 
noted that R. R. was twenty-eight years old at the time of 
the marriage.  In an April 1958 statement on appeal, as to 
other issues, the veteran reported that it was true that she 
was remarried at that time.  

A July 1998 field examination report noted that discreet 
inquires and an interview with the claimant disclosed that 
she had another marital affair after the termination of her 
second marriage.  It was noted that J. L. stated that the 
appellant was known in the community as the widow of the 
veteran and a certain N.  He indicated that N had died, but 
that he did not know the exact date.  Another lay person, G. 
M., also reported that the appellant was known as the widow 
of the veteran and N and that they had a son.  He did not 
know the date of N's death.  The field examiner indicated 
that the appellant reported that shortly after the death of 
her second husband, R. R., she lived with A. N. sometime in 
1958.  She stated that they had a son and reported that she 
was not married to A. N., although she was known in the 
community as his wife and subsequently as his widow.  The 
appellant stated that A. N. died on August [redacted], 1991.  

An October 1998 report from the Republic of the Philippines 
Province of Batanges Municipality of Taal Office of the 
Municipal Civil Registrar indicated that A. N. died on 
August [redacted], 1990.  

An October 1998 field examination report noted that several 
neighbors of the appellant claimed they knew the appellant as 
the wife of the veteran and the wife of A. N.  The residents 
also reported that they knew the appellant as a long-time 
resident and that she was not presently living with anyone in 
any form of marital relationship.  It was noted that A. N.'s 
son reported that he died in August 1990.  He indicated that 
he never met R. R. as he was born after R. R. left the 
appellant.  The appellant reported that R. R. left her many 
years ago and was never heard from again.  It was noted that 
the appellant indicated that they only lived together for a 
month after their marriage in 1956 after which he abandoned 
her.  The appellant stated that she received no information 
about R. R. and that he had no relatives nearby and was not 
known in the community.  The field examiner reported that the 
appellant appeared to be sincere in her statements.  

The Board has made a careful longitudinal review of the 
record.  It is observed that under the provisions of 38 
U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 3.50 (2000), the 
term "surviving spouse" means a person who was a spouse of 
the veteran at the time of his death who has not remarried 
since his death.  However, the provisions of 38 U.S.C.A. 
§ 1311(e)(1) (West 1991) provide that the remarriage of a 
surviving spouse shall not bar the furnishing of dependency 
and indemnity compensation if the remarriage is terminated by 
death or divorce.  In this matter, the record clearly 
indicates that the veteran died in May 1943 and that the 
appellant married R. R. in January 1956.  However, the 
evidence of record does not sufficiently indicate that the 
appellant divorced R. R., or that he is deceased.  The Board 
notes that the provisions of 38 C.F.R. § 3.211 (2000), 
indicate the manner in which a person's death may be 
established.  The appellant has provided no evidence of R. 
R.'s death pursuant to such provisions.  

Additionally, the Board notes that the provisions of 38 
C.F.R. § 3.212(a) (2000), provide that if satisfactory 
evidence is produced establishing the fact of the continued 
and unexplained absence of an individual from his home and 
family for a period of 7 years or more and that a diligent 
search has disclosed no evidence of his existence, his death 
may be sufficiently proved.  The Board observes that a July 
1998 field examination report noted that the appellant 
reported that she lived with another individual A. N., 
beginning in 1958, shortly after the death of her second 
husband.  However, an October 1998 field examination report 
noted that the appellant stated that her second husband left 
her one month after her marriage in 1956 and that she never 
heard from him again.  Appellant's son reported that he never 
met her second husband, R. R., and that such individual left 
before he was born.  Although there is evidence that the 
appellant has not heard from R. R. since approximately 1958, 
there is no evidence that a diligent search has disclosed no 
evidence of his existence.  No evidence as to his possible 
death has been submitted.  In November 1999, the RO 
specifically requested the appellant to provide such 
information and the appellant did not respond.  See Wood and 
Olson.  

Further, the Board notes that there are contradictions in 
some of the evidence provided by the appellant as to the 
duration of her marriage to R. R. as indicated by an April 
1958 statement on appeal which referred to such marriage.  
The Board simply cannot conclude based on the evidence 
available that R. R.'s death, in a legal or actual sense, has 
been sufficiently proved.  See 38 C.F.R. § 3.212 (2000).  
There is also no evidence that appellant was ever divorced 
from R. R.  Therefore, the appellant cannot be considered a 
surviving spouse under the relevant provisions noted above at 
this time, although she is always free to develop such 
evidence, as previously requested, to establish this point.  
The Board also notes that the appellant subsequently lived 
with and held herself out as the wife of another individual, 
A. N., apparently from 1958 to his death in August 1990.  
However, as A. N. died in August 1990, her relationship with 
him is not a bar as to whether she may be recognized a 
surviving spouse and need not be discussed further.  See 38 
C.F.R. § 3.55 (2000).  Moreover, if legally always married to 
R. R., there would have been no legal marriage to A. N.  
Accordingly, the Board concludes that entitlement to 
recognition as the surviving spouse of the veteran for 
establishing eligibility for VA benefits is not warranted at 
this time.  

II.  Service Connection for the Cause of the Veteran's Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children and parents.  The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those under chapter 
11 of this title.  38 U.S.C.A. § 1310(a) (West 1991).  

Any person who is eligible as a surviving spouse or child for 
death compensation by reason of a death occurring before 
January 1, 1957, may receive dependency and indemnity 
compensation upon application therefor.  38 U.S.C.A. 
§ 1316(a)(1) (West 1991).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  

The Board observes that the appellant does not presently meet 
the necessary eligibility criteria to be recognized as the 
surviving spouse of the veteran.  The appellant is only 
entitled to compensation for service connection for the cause 
of the veteran's death if she is a "surviving spouse".  See  
38 U.S.C.A. §§ 101(3), 1310(a), 1316(a)(1) (West 1991): 38 
C.F.R. § 3.50 (2000).  Therefore, service connection is not 
warranted for the cause of the veteran's death as a matter of 
law.  The Court has held that in a case where the law and not 
the evidence is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  Accordingly, 
service connection for the cause of the veteran's death is 
not warranted as the claim to establish such benefit lacks 
legal merit.  


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to VA benefits is 
denied.  Service connection for the cause of the veteran's 
death is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

